Belcher, C.
The charter of the city of San Jose provides that the board of education of the city shall consist of eight members, and that “ a majority of the board shall constitute a quorum for the transaction of business, but any smaller number may adjourn from time to time. The board may enact rules for the conduct of its own proceedings,” and it shall have power “to employ and dismiss” teachers, and to fix and order paid their salaries or compensation. (Stats. 1873, p. 395, secs. 3, 50, 52.)
Prior to January 5, 1893, a rule was adopted by the board, and was then in force, providing that “ no measure, or proposition shall be valid unless passed by five votes, except motions to adjourn, to postpone, to reconsider, to commit, to lay on the table, to amend, or the previous question.”
On January 5, 1893, there was a regular meeting of the board, but only seven of its members were present. There was then a vacancy in the corps of teachers of the city, and the members present regularly proceeded to ballot for the election of a teacher to fill the vacancy. Seven ballots were cast, and four of them were for the respondent, Alice B. Malloy. But, notwithstanding a majority of the members present, who constituted a quorum for the transaction of business, voted for respondent, the board then and there refused, and ever *645since has refused, to declare her elected to fill the vacancy, or to permit her to engage in keeping the school. She possessed all the qualifications for the position of teacher required by law, or the rules and regulations of the board, and has at all times been ready, willing, and able to perform the duties of teacher. Before filing her complaint she duly demanded of the board that it do its duty in this behalf, and declare her duly elected to fill said vacancy, but it refused to do so.
On February 3, 1893, respondent commenced this proceeding, alleging the facts, a;nd praying that a writ of mandate be issued commanding the said board and each, and every member thereof, to immediately meet as a board of. education and declare her elected teacher, etc.
The answer denied that on the fifth day of January, 1893, or at any other time, the defendant board of education regularly, or at all, proceeded to, or did, elect respondent a teacher; denied that it is, or ever was, the duty of the board to declare her elected as a teacher in the said schools, and averred that the board never employed her as a teacher.
The court below found the facts to be substantially as above stated, and, as conclusions of law therefrom, “ that plaintiff was duly and regularly elected teacher, . . . . and that it is the duty of said board to declare her so elected, and to cause the school superintendent of said schools of said city of San Jose to assign her to said position, and that she is entitled to a peremptory writ of mandate directed to the said board of education,” etc.
Judgment was accordingly so entered, from which the defendant appeals.
On behalf of the respondent, it is contended that the authority given the board to enact rules for the conduct of its own proceedings did not authorize it to overthrow or change the rule, declared by the statute, that a majority of the board should constitute a quorum for the transaction of business; and this is undoubtedly *646true. It may be assumed, therefore, that a majority of the members present, at the meeting referred to, had power to transact any business then legitimately before them and requiring action. It is further contended that as four of the seven ballots cast were in favor of respondent, she was duly elected to fill the position of teacher, and, having been so elected, the board had no right to refuse to declare the result, and hence she was entitled to the relief awarded her.
The board, as we have seen, was authorized to employ teachers, but in what way the employment might be effected was not prescribed. The question, then, is, did the board, by the ballots cast, employ the respondent as a teacher? If not, it is manifest that she cannot maintain this action.
Employment implies a contract on the part of the employer to hire, and on the part of the employee to perform services, and until such a contract is mutually entered into it can have no binding obligation upon either party. The words “to employ” teachers can mean nothing more, therefore, than that the board was clothed with power to contract with suitable persons to engage in the work of teaching in the public schools of the city for a fixed salary or compensation.
The record shows that immediately after the ballots relied upon as constituting employment were cast, and presumably before respondent could have had any knowledge of the matter, the board “ then and there” refused to declare her elected. The ballots were only an expression of choice on the part of the members casting them, and had no greater force or effect than an oral vote would have had. At most they amounted only to an offer of employment, which respondent had a right to refuse, and the board had a right to revoke or cancel at any time before acceptance. But when the board refused then and there to declare respondent elected, it did in effect revoke and cancel the offer, and leave nothing thereafter for her to accept; and whether in doing so the board acted under the supposed require*647ment of its rule, or by-law, or independently of it, is quite immaterial.
We conclude that the court below erred in granting the writ of mandate, and advise that the judgment and order be reversed, and the cause remanded, with directions to dismiss the action.
Haynes, C., and Searls, C., concurred.
For the reasons given in the foregoing opinion, the judgment and order are reversed, and the cause is remanded, with directions to the court below to dismiss the action.
De Haven, J., McFarland, J., Fitzgerald, J.